Title: From George Washington to William Russell, 26 May 1799
From: Washington, George
To: Russell, William



Sir,
Mount Vernon 26th May 1799

Your favor of the 11th instant from New York, has been received; and the articles therein alluded to got safe to hand yesterday; for which I pray you to accept my grateful thanks. The Ram, though poor, seems to be in good health, and being turned into as good Pasture as the backwardness of the Season would admit, will, I have no doubt, soon recover his flesh. His wool, and other appearances bespeak him a valuable animal. The other articles shall be applied to the uses they are designed; and will, I have no

doubt, be found to answer. All have come to hand in good Season. For your further kind intention respecting the imported Swine, I feel much obliged; & if you should be so successful as to get into a full Stock, would thank you for a pair; as I have a Distillery at which I rear many Hogs. But how, my good Sir, am I to repay all this kindness? In any thing, you may freely Command—Yr Most Obedt & Obliged Hble Servt

Go: Washington

